DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.

Status of Claims
•    The following is an office action in response to the communication filed 02/01/2022.
•    Claims 1, 10, and 19 have been amended.
•    Claims 8-9, 17-18, 21-22, and 24 have been canceled.
•    Claims 1-7, 10-16, 19-20, and 23 are currently pending and have been examined.

Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No. 62/159,052 filed 05/08/2015 has been received and acknowledged.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10-16, 19-20, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-7 and 23 are directed to a process, claims 10-16 are directed to a machine, and claims 19-20 are directed to an article of manufacture.  Therefore, claims 1-7, 10-16, 19-20, and 23 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).  

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
causing presentation to be presented to a first user, the presentation including a plurality of selectors configured to allow a selection of a plurality of criteria; 
receiving the selection of the criteria to identify a product cluster having a main aspect and a secondary aspect in a network-based marketplace, the plurality of selectors allowing switching between the main aspect of the product cluster and the secondary aspect of the product cluster; 
accessing, by a library of the libraries and based on the selected criteria, data from a data store, the data identifying a set of items in the product cluster, the set of items comprising a first plurality of items having one or more shared characteristics related to the selected criteria; 
identifying, by a library of the libraries, a second plurality of items corresponding to the product cluster; 
receiving data associated with a behavior of a user, the data including one of items viewed by the user, search terms input by the user, or a sequence of recommended items selected by the user;
determining, by a library of the libraries, an occasion of the user based on the data associated with the behavior of the user, the occasion being based on a degree of variety, the degree of variety corresponding to a n-dimensional distance space between n-dimensional product vectors in a hierarchy and the occasion is based on the n-dimensional distance space exceeding a threshold;
based on the degree of variety for the user and the threshold: 
identifying, by a library, an item in the first plurality of items that is not in the second plurality of items;
determining a location of the item; and 
causing, by another communication, a promotion for the item to be displayed via a second presentation means associated with the user based on the location of the item and the occasion of the user.
The above limitations recite the concept of promoting an item in a product cluster based on user shopping behavior.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Specifically, these limitations represent advertising and sales activities because the limitations recite targeted item promotions that are based on user item viewing information. These are sales activities because, as described in Specification, paragraph [0016], they relate to items for sale in a marketplace. Additionally, the promotion of items is an advertising activity. Independent claims 10 and 19 recite similar limitations as claim 1 and, as such, fall within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1, 10, and 19 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the 2019 PEG, claims 1, 10, and 19 recite additional elements, such as a software architecture comprising libraries and a stack of layers that invoke application programming interface (API) calls through the stack of layers; operations by a stack of layers via an API call; operations by the stack of layers in a message in response to the API call; a network, a user interface, a first client device, a plurality of selectors, an API library, a web library, a database, and a second client device. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 10, and 19 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 10, and 19 merely recite a commonplace business method (i.e., promoting an item in a product cluster based on user shopping behavior) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 10, and 19 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 10, and 19 specifying that the abstract idea of promoting an item in a product cluster based on user shopping behavior is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 10, and 19 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 10, and 19 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 10, and 19 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 10, and 19, these claims recite additional elements, such as a software architecture comprising libraries and a stack of layers that invoke application programming interface (API) calls through the stack of layers; operations by a stack of layers via an API call; operations by the stack of layers in a message in response to the API call; a network, a user interface, a first client device, a plurality of selectors, an API library, a web library, a database, and a second client device. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1, 10, and 19 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 10, and 19 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 10, and 19 specifying that the abstract idea of promoting an item in a product cluster based on user shopping behavior is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 10, and 19 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 10, and 19 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-7, 11-16, 20, and 23, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 2-7, 11-16, 20, and 23 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 2-7, 11-16, 20, and 23 fail to identify additional elements and as such, are not indicative of integration into a practical application.  As such, under Step 2A, dependent claims 2-7, 11-16, and 20-24 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 1, 10, and 19, dependent claims 2-7, 11-16, 20, and 23, analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e., promoting an item in a product cluster based on user shopping behavior) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use. Accordingly, under the Alice/Mayo test, claims 1-7, 10-16, 19-20, and 23 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 10, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Ortega et al. (US 20030050916 A1), hereinafter Ortega, in view of previously cited Leonard et al. (US 20150186977 A1), hereinafter Leonard, in view of newly cited Dorner et al. (US 10120880 B2), hereinafter Dorner.

In regards to claim 1, Ortega discloses a method for performing operations with a software architecture comprising libraries ([abstract]; [0037]; [0056]), the method comprising:
causing, by a communication, a user interface to be presented on a first client device, the user interface including a plurality of selectors configured to allow a selection of a plurality of criteria (Ortega: [0042] and Fig. 1A – “FIG. 1A illustrates an example Web page that includes an example set of featured book categories 110 and featured book titles 120…featured books and categories are displayed as respective hyperlinks that provide a direct path to the corresponding books and categories”; [0056] and Fig. 2 – “server components 220, including a Web server (not shown), that are used to process requests from user computers 230A-C via the internet 240”; the examiner notes that the hyperlinks are a plurality of selectors configured to allow a selection of a plurality of criteria);
receiving, by a second communication in a message in response to the communication, the selection of the criteria to identify a product cluster having a main aspect and a secondary aspect in a network-based marketplace, the plurality of selectors allowing switching between the main aspect of the product cluster and the secondary aspect of the product cluster (Ortega: [0042] and Fig. 1A – “FIG. 1A illustrates an example Web page that includes an example set of featured book categories 110 and featured book titles 120…featured books and categories are displayed as respective hyperlinks that provide a direct path to the corresponding books and categories. This gives the user quicker access to the most popular leaf categories and books…selection of a link for a featured leaf category causes the list of books falling under that category to be displayed”; see also Fig. 1B; the examiner notes that Fig. 1A displays a plurality of leaf categories (i.e., a main and secondary aspect), in this example sports/outdoors books are the product cluster, and the hyperlinks are the plurality of selectors allowing switching between the main aspect of the product cluster and the secondary aspect of the product cluster);
accessing, by a library of the libraries, based on the selected criteria, data from a database, the data identifying a set of items in the product cluster, the set of items comprising a first plurality of items having one or more shared characteristics related to the selected criteria (Ortega: [0042] and Fig. 1A – “selection of a link for a featured leaf category causes the list of books falling under that category to be displayed”; [0056] – “server components 220 access a database of HTML documents 250, a Bibliographic Database 260…and a Browse Tree Component 280. The Bibliographic Database 260 includes records for the various book titles and other products that are available for purchase from the Web site”; [0059] – “The Browse Tree Component 280 includes a Table Generation Process 282, a Featured Nodes Selection Process 284, and a Request for Browse Tree Page Process 286”; the examiner notes that the server components accessing the databases are the libraries);
identifying, by a web library of the libraries, a second plurality of items corresponding to the product cluster (Ortega: [0042] and Fig. 1A – “FIG. 1A illustrates an example Web page that includes an example set of featured book categories 110”; [0044] – “As the user moves further into the browse tree, the ‘featured’ book categories…adjust such that the most popular leaf categories and book titles falling within the selected category are displayed”; see also [0056]; the examiner notes that adjustment of categories for display is identification of a second plurality of items);
receiving data associated with a behavior of a user, the data including one of items viewed by the user, search terms input by the user, or a sequence of recommended items selected by the user (Ortega: [0057] – “The Web activity 274 keeps track, on a user-specific basis, of certain types of browsing events, such as downloads of book detail pages, book rating events, selections of items for placement in the shopping cart, searches within specific categories”);
determining, by the web library of the libraries, an occasion of the user based on the data associated with the behavior of the user, the occasion being based on a variety and the occasion is based on a threshold (Ortega: [0057-0058] – “the information stored for each user may include…the user's Web activity 274…The Web activity 274 keeps track, on a user-specific basis, of certain types of browsing events, such as downloads of book detail pages, book rating events, selections of items for placement in the shopping cart, searches within specific categories…all of the collected data, including click-through counts, is stored on an individual basis”; [0040] – “popularity levels of the nodes can be determined by evaluating the collected data…on an individual basis… Where the data is collected and evaluated on an individual basis, the items and leaf categories that are featured at each node are specific to the historical actions performed by the particular user”; [0082] and Fig. 6 – “FIG. 6 shows an example set of scores 610 after the process has finished. As illustrated, the weighted scores for User #128928753 in FIG. 6 correspond to those calculated in Table 6”; (e.g., scores for click-through and search with respect to each category); [0050-0051] and Fig. 1B – “numbers listed below the item nodes (‘items’) are their respective popularity scores…these scores may be based on activity data collected for a particular user…the top two items (items with the highest scores) are selected for elevation at each category node”; see also [0056]; the examiner notes that the specific type of activity and user interest is interpreted to be the occasion);
based on the variety for the user and the threshold (Ortega: [0050-0051] and Fig. 1B – “numbers listed below the item nodes (‘items’) are their respective popularity scores…these scores may be based on activity data collected for a particular user…the top two items (items with the highest scores) are selected for elevation at each category node” (e.g., the top two items is a threshold)): 
identifying, by the library, an item in the first plurality of items that is not in the second plurality of items (Ortega: [0051] and Fig. 1B – “the top two items (items with the highest scores) are selected for elevation at each category node…items 5 and 6 are elevated for display at category 5 since they have the highest scores of all items falling within category 5; and items 9 and 10 are elevated for display at category 3 since they have the highest scores of all items falling within category 3”; [0035] – “mutually exclusive categories and items can…be used”; (e.g., an identified item in one category (the first plurality of items) is not in the other category (the second plurality if items)); and
causing, by another communication, a promotion for the item to be displayed on a second client device associated with the user based on the occasion of the user (Ortega: [0051] and Fig. 1B – “the top two items (items with the highest scores) are selected for elevation at each category node…items 5 and 6 are elevated for display at category 5 since they have the highest scores of all items falling within category 5; and items 9 and 10 are elevated for display at category 3 since they have the highest scores of all items falling within category 3.…When the user navigates down to one of the leaf categories C4-C7 to view a list of items, the elevated items within that category might be highlighted within the list”;[0015] – “an item may be selected from the tree for personal recommendation…and automatically featured at some or all of the categories in which the item falls”; the examiner notes that two items are featured and therefore represent item promotions;  [0056] and Fig. 2 – “user computers 230A-C”; the examiner notes that there are multiple users computers and therefore a second client device associated with the user).
Ortega further discloses that popularity levels of the nodes can be determined by evaluating the collected data on an individual basis. Where the data is collected and evaluated on an individual basis, the items and leaf categories that are featured at each node are specific to the historical actions performed by the particular user. The popularity levels represent affinities of a user for items based on collaborative filtering. (Ortega: [0040]). Ortega further discloses that information stored for each user may include web activity such as searches within specific categories (Ortega: [0057]). Though Ortega discloses individual popularity according to searches within specific categories (e.g., variety of a user),
Ortega does not explicitly disclose a software architecture comprising a stack of layers that invoke application programming interface (API) calls through the stack of layers; that a communication is by the stack of layers via an API call; that a second communication is by the stack of layers in a message in response to the API call; an API library of the libraries; that the variety represents a degree of variety, the degree of variety corresponding to a n-dimensional distance space between n-dimensional product vectors in a hierarchy and the occasion is based on the n-dimensional distance space exceeding a threshold; where the promotion is based on the degree of variety; determining a location of the item; and causing a promotion based on the location of the item.
However, Leonard teaches a method of item recommendations (Leonard: [abstract]), including 
a software architecture comprising a stack of layers that invoke application programming interface (API) calls through the stack of layers (Leonard: [0104] – “In this example architecture, the software 1802 can be conceptualized as a stack of layers where each layer may provide a particular functionality…the applications 1810 invoke application programming interface (API) calls through the software stack); 
that a communication is by the stack of layers via an API call (Leonard: [0104] – “the applications 1810 invoke application programming interface (API) calls 1812 through the software stack”); 
that a second communication is by the stack of layers in a message in response to the API call (Leonard: [0104] – “the applications 1810 invoke application programming interface (API) calls 1812 through the software stack and receive messages 1814 in response to the API calls 1812”);
	an API library of the libraries (Leonard: [0106] – “the libraries 1806 can include API libraries 1832 such as media libraries”);
	determining a location of the item (Leonard: [0052-0053] – “Items 310 and 312 show particular pieces of apparel, such as a jacket and a scarf, associated with the geolocation 308. In an example, the items 310 and 312 are associated with the geolocation 308 by corresponding to a social norm of the geolocation 308 (e.g., popular among residents in a vicinity of the geolocation 308), being manufactured at the geolocation 308… destination data includes purchase histories of user that reside within a distance of the geolocation 308…residents within a distance of the geolocation 308 that purchase ski equipment also purchase a particular brand of jeans”; examiner note: determining purchase of an item in a geolocation is determining a location of an item); and
causing a promotion based on the location of the item (Leonard: [0053] – “destination data includes purchase histories of user that reside within a distance of the geolocation 308…The regional apparel system 150 then determines a candidate apparel item based on the extracted destination characteristic. The regional apparel system 150 identifies item listings corresponding to the candidate apparel item and causes presentation of the identified item listings on the user interface 318 of the user device 316. In this way, the regional apparel system 150 recommends the items 310 to the user based on the geolocation 308”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the API and stack of layers features of Leonard in the method of Ortega because Ortega already discloses software architecture components and Leonard is merely demonstrating that these can include API calls and a stack of layers. Additionally, it would have been obvious to have included a software architecture comprising a stack of layers that invoke application programming interface (API) calls through the stack of layers; that a communication is by the stack of layers via an API call; that a second communication is by the stack of layers in a message in response to the API call; an API library of the libraries; determining a location of the item; and causing a promotion based on the location of the item as taught by Leonard because API calls and stack of layers technology is well-known and the use of it in a product recommendation setting would have facilitated the functionality of the system (Leonard: [0104]).
Additionally, Dorner teaches a method of item recommendations (Dorner: [abstract]), including
 that the variety represents a degree of variety, the degree of variety corresponding to a n-dimensional distance space between n-dimensional product vectors in a hierarchy and the occasion is based on the n-dimensional distance space exceeding a threshold (Dorner: Col. 11, Ln. 25-61 – “the color palette can be obtained as a vector, array, or matrix of color values in the color space…if the query is ‘red dress,’…recommendation service 102 may then determine what color or range of colors in the color space corresponds to the term ‘red.’…the recommendation service 102 may determine a range of colors that it will consider sufficiently similar to a search color derived from the obtained color palette. The range of colors can be determined using a color distance threshold applied in a particular color space”; Col. 40, Ln. 37-43 – “Color data store 1101 may be any type of data store that allows for integer indexing, including…a hierarchical data store.”; Col. 38, Ln. 52-57 – “an index of an n-dimensional color value, such as an index of an RGB field…an RGB color value may be associated in a data store with object records in a data store. The RGB field may also be indexed.”; Col. 39, Ln. 47-54 – “an n-dimensional color space can be converted into a 1-dimensional color space. For the sake of brevity, although the embodiments described herein often refer to RGB color, which is a 3-dimensional color space, other dimensional color spaces (e.g., 4 or 5 dimensions, etc.) may use one or more of the same techniques”; see also Col. 43, Ln. 64-Col. 44, Ln. 14 and Fig. 14; the examiner notes that colors outside of the range exceed the distance threshold, and the occasion is based on the products within and outside of the range); and
where the promotion is based on the degree of variety (Dorner: Col. 11, Ln. 25-61 – “the color palette can be obtained as a vector, array, or matrix of color values in the color space…if the query is ‘red dress,’…recommendation service 102 may then determine what color or range of colors in the color space corresponds to the term ‘red.’…the recommendation service 102 may determine a range of colors that it will consider sufficiently similar to a search color derived from the obtained color palette. The range of colors can be determined using a color distance threshold applied in a particular color space…the threshold used to determine sufficiently similar colors can be altered, tuned, or modified by a user or other system to broaden or narrow the search or recommendation results.”; [abstract] – recommend…items…based at least in part on a reference color palette or reference color name”).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability that the variety represents a degree of variety, the degree of variety corresponding to a n-dimensional distance space between n-dimensional product vectors in a hierarchy and the occasion is based on the n-dimensional distance space exceeding a threshold, where the promotion is based on the degree of variety, as taught by Dorner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ortega, to include the teachings of Dorner, in order to efficiently identify attributes such as colors related to color palettes (Dorner: Col. 3, Ln. 62-65).
Examiner notes that the limitation “allowing switching between the main aspect of the product cluster and the secondary aspect of the product cluster” is merely an intended use or intended result and thus is granted little to no patentable weight.

In regards to claim 6, Ortega/Leonard/Dorner teaches the method of claim 1. Ortega further discloses wherein the one or more shared characteristics of the first plurality of items are selected from the group consisting of text strings in titles, text strings in descriptions, images, catalog data, current price, starting price, and buy-it-now price (Ortega: [0006] – “popular products (e.g., books) and/or product categories within a catalog of an online merchant”; [0063] – “number of items contained within the catalog is…most popular items (e.g., the ten most popular items) within each leaf category”).

In regards to claim 10, claim 10 is directed to a system. Claim 10 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. Ortega/Leonard/Dorner teaches the limitations of claim 1 as noted above. Ortega further discloses a system and a memory that stores instructions (Ortega: [0059]). Claim 10 is therefore rejected for the reasons set forth above for claim 1 and set forth in this paragraph.

In regards to claim 15, all the limitations in system claim 15 are closely parallel to the limitations of method claim 6 analyzed above and rejected on the same bases.  

In regards to claim 19, claim 19 is directed to a medium. Claim 19 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. Ortega/Leonard/Dorner teaches the limitations of claim 1 as noted above. Ortega further discloses a machine-readable medium not having any transitory signals and having instructions embodied thereon which when executed by one or more processors of a machine, cause the machine to perform operations (Ortega: [0059]). Claim 19 is therefore rejected for the reasons set forth above for claim 1 and set forth in this paragraph.

Claims 2, 4, 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega, in view of Leonard, in view of Dorner, in view of previously cited Duong et al. (US 2011/0238455 A1), hereinafter Duong.

In regards to claim 2, Ortega/Leonard/Dorner teaches the method of claim 1. Ortega further discloses based on a determination: causing a display of a second promotion for a second item in the first plurality of items (Ortega: Ortega: [0051] and Fig. 1B – “the top two items (items with the highest scores) are selected for elevation at each category node…items 5 and 6 are elevated for display at category 5 since they have the highest scores of all items falling within category 5; and items 9 and 10 are elevated for display at category 3 since they have the highest scores of all items falling within category 3.…When the user navigates down to one of the leaf categories C4-C7 to view a list of items, the elevated items within that category might be highlighted within the list”; [0015] – “an item may be selected from the tree for personal recommendation…and automatically featured at some or all of the categories in which the item falls”; See also [0056] and Fig. 2; the examiner notes that two items are featured and therefore the second of the two represents a second promotion),
yet Ortega does not explicitly disclose a determination being that an average price of the first plurality of items is lower than an average price of the second plurality of items. However Duong teaches a similar method of determining featured listings (Duong: [0016]), including a determination being that an average price of the first plurality of items is lower than an average price of the second plurality of items (Duong: [0042] – “identifying an average price of all listings in the product category during the time period at 506…At 508, method 500 identifies an average price of all listings in the product category…that are initiated by a particular seller”; [0045] and Fig. 6 – “possible states 604 associated with the state-action model include…a relative price (e.g., relative to the average listing price for all listings)…relative price…can have values of low, medium or high”; [0049] – “identifying state representations at 702. Example states and their corresponding values are shown in FIG. 6”).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability a determination is that an average price of the first plurality of items is lower than an average price of the second plurality of items, as taught by Duong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ortega, to include the teachings of Duong, in order to improve product sales (Duong: [0033]).

In regards to claim 4, Ortega/Leonard/Dorner teaches the method of claim 1. Ortega further discloses based on a determination: identifying a second item in the first plurality of items that is not in the second plurality of items; and causing a display of a second promotion for the second item (Ortega: [0051] and Fig. 1B – “the top two items (items with the highest scores) are selected for elevation at each category node…items 5 and 6 are elevated for display at category 5 since they have the highest scores of all items falling within category 5; and items 9 and 10 are elevated for display at category 3 since they have the highest scores of all items falling within category 3.…When the user navigates down to one of the leaf categories C4-C7 to view a list of items, the elevated items within that category might be highlighted within the list”; [0035] – “mutually exclusive categories and items can…be used”; [0015] – “an item may be selected from the tree for personal recommendation…and automatically featured at some or all of the categories in which the item falls”; the examiner notes that two items are featured and therefore the second of the two represents a second promotion),
yet Ortega does not explicitly disclose a determination being that an average price of the first plurality of items is higher than an average price of the second plurality of items. However Duong teaches a similar method of determining featured listings (Duong: [0016]), including a determination being that an average price of the first plurality of items is higher than an average price of the second plurality of items (Duong: [0042] – “identifying an average price of all listings in the product category during the time period at 506…At 508, method 500 identifies an average price of all listings in the product category…that are initiated by a particular seller”; [0045] and Fig. 6 – “possible states 604 associated with the state-action model include…a relative price (e.g., relative to the average listing price for all listings)…relative price…can have values of low, medium or high”; [0049] – “identifying state representations at 702. Example states and their corresponding values are shown in FIG. 6”).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability a determination is that an average price of the first plurality of items is higher than an average price of the second plurality of items, as taught by Duong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ortega, to include the teachings of Duong, in order to improve product sales (Duong: [0033]).

In regards to claims 11 and 13, all the limitations in system claims 11 and 13 are closely parallel to the limitations of method claims 2 and 4 analyzed above and rejected on the same bases.  

In regards to claim 20, all the limitations in medium claim 20 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases.  

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega, in view of Leonard, in view of Dorner, in view of Duong, in further view of previously cited Yruski et al. (US 20100250391 A1), hereinafter Yruski.

In regards to claim 3, Ortega/Leonard/Dorner teaches the method of claim 1. Ortega further discloses items constituting a second item in the first plurality of items and additional items in the product cluster (Ortega: [0051] and Fig. 1B – “the top two items (items with the highest scores) are selected for elevation at each category node…When the user navigates down to one of the leaf categories C4-C7 to view a list of items, the elevated items within that category might be highlighted within the list”) and a seller in a marketplace (Ortega: [0049]),
yet Ortega does not explicitly disclose based on a determination that an average price of the set of items is lower than an average price of the second plurality of items: identifying a seller in the network-based marketplace of a second item in the first plurality of items; and sending a message to the seller that encourages the seller to provide items for sale. 
However Duong teaches a similar method of determining featured listings (Duong: [0016]), including based on a determination that an average price of the set of items is lower than an average price of the second plurality of items: making a marketplace recommendation (Duong: [0042] – “identifying an average price of all listings in the product category during the time period at 506…At 508, method 500 identifies an average price of all listings in the product category…that are initiated by a particular seller”; [0045] and Fig. 6 – “possible states 604 associated with the state-action model include…a relative price (e.g., relative to the average listing price for all listings)…relative price…can have values of low, medium or high”; [0049] – “identifying state representations at 702. Example states and their corresponding values are shown in FIG. 6”; [0016] – “results of the analysis are used to generate one or more recommendations regarding marketplace listings for other users”).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability for based on a determination that an average price of the set of items is lower than an average price of the second plurality of items: making a marketplace recommendation, as taught by Duong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ortega, to include the teachings of Duong, in order to improve product sales (Duong: [0033]).
Additionally, Yruski teaches a similar marketplace recommendation method (Yruski: [0051]), including that a marketplace recommendation comprises identifying a seller in the network-based marketplace of an item; and sending a message to the seller that encourages the seller to provide additional items for sale (Yruski: [0051] – “A buyer…can submit…a request for the particular product not listed in the catalogue…buyer requests can be aggregated by the marketplace server 100 and displayed, at the client 110, to potential sellers 210 who can respond to the demand by submitting offers to sell the desired product at the online marketplace 200”; [0038] – “an online marketplace 200…seller 210 creates, at the client, a sell-offer 202 having a sale-price 202 and quantity 203 of a product 204 to sell at the server”).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability that a marketplace recommendation comprises identifying a seller in the network-based marketplace of an item; and sending a message to the seller that encourages the seller to provide additional items for sale, as taught by Yruski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ortega, to include the teachings of Yruski, in order to sell to a buyer a product not in the marketplace (Yruski: [0011]).
Examiner notes that the limitation “that encourages the seller to provide additional items in the product cluster for sale” is merely an intended result and thus is granted no patentable weight.

In regards to claim 12, all the limitations in system claim 12 are closely parallel to the limitations of method claim 3 analyzed above and rejected on the same bases.  

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega, in view of Leonard, in view of Dorner, in further view of previously cited Shivaswamy et al. (US 20140358629 A1), hereinafter Shivaswamy, in view of Duong.

In regards to claim 5, Ortega/Leonard/Dorner teaches the method of claim 1. Ortega further discloses an item being a second item in the first plurality of items (Ortega: [0051] and Fig. 1B – “the top two items (items with the highest scores) are selected for elevation at each category node”),
yet Ortega does not explicitly disclose based on a determination that an average price of the first plurality of items is higher than an average price of the second plurality of items: identifying a seller in the network-based marketplace of a second item; and sending a message to the seller that encourages the seller to reduce a price of the second item.
However, Shivaswamy teaches a marketplace recommendation (Shivaswamy: [0039]), including based on a relative price determination: identifying a seller in the network-based marketplace of a second item; and sending a message to the seller that encourages the seller to reduce a price of the second item (Shivaswamy: [0039] – “if the determination module 204 determines that the price of the first product is actually higher than the price of the equivalent product on the competitor retailer website (such that the price of the first product does not currently represent a deal), then the determination module 204 may…transmit a message to a seller associated with first product, notifying them of the crawled competitor price and requesting permission to reduce the price of the first product”).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability for based on a relative price determination: identifying a seller in the network-based marketplace of a second item; and sending a message to the seller that encourages the seller to reduce a price of the second item, as taught by Shivaswamy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ortega, to include the teachings of Shivaswamy, in order to identify prices not representing a deal (Shivaswamy: [0039]).
Additionally, Duong teaches a similar method of determining featured listings (Duong: [0016]), including that a relative pricing determination is a determination that an average price of the first plurality of items is higher than an average price of the second plurality of items (Duong: [0042] – “identifying an average price of all listings in the product category during the time period at 506…At 508, method 500 identifies an average price of all listings in the product category…that are initiated by a particular seller”; [0045] and Fig. 6 – “possible states 604 associated with the state-action model include…a relative price (e.g., relative to the average listing price for all listings)…relative price…can have values of low, medium or high”; [0049] – “identifying state representations at 702. Example states and their corresponding values are shown in FIG. 6”; [0016] – “results of the analysis are used to generate one or more recommendations regarding marketplace listings for other users”).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability that a relative pricing determination is a determination that an average price of the first plurality of items is higher than an average price of the second plurality of items, as taught by Duong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ortega, to include the teachings of Duong, in order to improve product sales (Duong: [0033]).
Examiner notes that the limitation “that encourages the seller to reduce the price of an item” is merely an intended result and thus is granted no patentable weight.

In regards to claim 14, all the limitations in system claim 14 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases.  

Claims 7 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ortega, in view of Leonard, in view of Dorner, in view of Duong, in further view of previously cited Steves et al. (US 8787707 B1), hereinafter Steves.

In regards to claim 7, Ortega/Leonard/Dorner teaches the method of claim 1. Ortega further discloses wherein the one or more shared characteristics of the first plurality of items comprise all of the following: catalog data (Ortega: [0006] – “popular products (e.g., books) and/or product categories within a catalog of an online merchant”; [0063] – “number of items contained within the catalog is…most popular items (e.g., the ten most popular items) within each leaf category”),
yet Ortega does not explicitly disclose the one or more shared characteristics comprising: text strings in titles, text strings in descriptions, images, current price, starting price, and buy-it-now price.
However Duong teaches a similar method of determining featured listings (Duong: [0016]), including wherein the one or more shared characteristics of the first plurality of items comprise all of the following: text strings in titles, text strings in descriptions, current price, starting price, and buy-it-now price (Duong: [0034-0037] and Fig. 4 – “Method 400 performs this clustering process by analyzing the marketplace listing data and the catalog data…based on various factors such as brand name, model number, and description…the matching score may include the number of matched words between the catalog description and the listing title. For example, the matching score may be calculated using a word similarity algorithm…a ratio of the number of common words between the catalog description and the listing title”; [0028] – “data associated with a marketplace listing includes…price”; see also [0032]; the examiner notes that for a product listing with a listing price, price is the current price, the buy it now price, and the starting price).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability for wherein the one or more shared characteristics of the first plurality of items comprise all of the following: text strings in titles, text strings in descriptions, current price, starting price, and buy-it-now price, as taught by Duong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ortega, to include the teachings of Duong, in order to improve product sales (Duong: [0033]).
Additionally, Steves teaches a product categorization method (Steves: Col. 1, Ln. 45-55), including wherein the one or more shared characteristics of the first plurality of items comprise: images (Steves: Col. 1, Ln. 45-55 – “products can be assigned to product categories to which they are not associated based on an analysis of imagery of the product's packaging”).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability for wherein the one or more shared characteristics of the first plurality of items comprise: images, as taught by Steves, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ortega, to include the teachings of Steves, in order to allow for determinations of categories associated with a product to generate subsequent recommendations and targeting campaigns (Steves, Col. 1, Ln. 5-20).

In regards to claim 16, all the limitations in system claim 16 are closely parallel to the limitations of method claim 7 analyzed above and rejected on the same bases.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ortega, in view of Leonard, in view of Dorner, in view of newly cited Chen et al. (US 20150169563 A1), hereinafter Chen.

In regards to claim 23, Ortega/Leonard/Dorner discloses the method of claim 1. Yet Ortega does not explicitly disclose wherein the threshold is customized for the user.
However, Chen teaches a method for recommendations to a user (Chen: [0067]), including wherein the threshold is customized for the user (Chen: [0064] – “the fifth threshold value is customized by the user”).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability that the threshold is customized for the user, as taught by Chen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ortega, to include the teachings of Chen, in order to allow a user to quickly find information (Chen: [0064]).

Response to Arguments
Applicant’s arguments, filed 02/01/2022, has been fully considered.

35 U.S.C. § 101
Applicant argues the claims are patent eligible in light of the amendments (Remarks page 9). The examiner disagrees. Initially, the examiner notes that no agreements regarding 101 eligibility were reached in the interview dates 01/25/2022. Furthermore, the 2019 PEG sets forth, in Step 2A Prong Two, that a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole ‘integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.’ In the instant case, the claims include additional elements such as a software architecture comprising libraries and a stack of layers that invoke application programming interface (API) calls through the stack of layers; operations by a stack of layers via an API call; operations by the stack of layers in a message in response to the API call; a network, a user interface, a first client device, a plurality of selectors, an API library, a web library, a database, and a second client device. While these elements are recited, they are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of providing product recommendations in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. Applicant’s disclosure does not articulate or suggest how these additional elements function, individually or in combination, in any manner other than using generic functionality nor does the disclosure articulate how the elements provide a technical improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application or provide significantly more because they merely amount to using the software architecture as a tool to perform the abstract idea.

35 U.S.C. § 103
Applicant argues that the combination of Ortega/Leonard/Chan does not teach the claim amendments. (Remarks pages 10). The examiner disagrees. Initially, the examiner notes that the amendments have necessitated a new grounds of rejection and a new reference has been cited to teach the concepts regarding the degree of variety. Furthermore, the examiner notes that Ortega discloses the web library in paragraph [0056], teaching a Bibliographic Database 260 which includes records for the various book titles and other products that are available for purchase from the Web site. Furthermore Leaonard teaches API libraries (Leonard: [0106]). Leonard additionally teaches determining the location of an item and providing a promotion based on the location. Leonard teaches this at least in paragraphs [0052-0053], teaching determining item purchases made by people in a certain geolocation (i.e. determining the location of an item), where this information is used to make a recommendation to the user based on the geolocation.

Conclusion
Previously cited NPL Reference U teaches a recommender system. User purchase history is determined. Recommendations are made to a user based on likelihood a user will purchase items in light of previous purchases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625